Citation Nr: 1104202	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to 
September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 RO rating decision that denied service 
connection for a cervical spine disorder.  During the course of 
his appeal, the Veteran was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge in November 2010.  

The issue of entitlement to service connection for a 
bilateral shoulder injury been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

The Veteran asserts that he currently suffers from a cervical 
spine disorder that is related to service.  Specifically, he 
contends that he injured his cervical spine, lumbar spine, and 
arms after falling into a foxhole while carrying heavy radio 
equipment while on active duty.  

By way of procedural background, in a VA Form 21-526, Veteran's 
Application for Compensation or Pension, received in July 2004, 
the Veteran filed his claim for service connection for back pain 
due to an injury sustained in service.  Notably, the Veteran 
listed his claim for a back injury twice on his application for 
benefits, and indicated post-service treatment from multiple 
facilities for his claimed back injuries.  A VA examination 
report, dated in October 2004, included an evaluation of the 
Veteran's lumbar spine; however the cervical spine was not 
addressed.  In a September 2005 RO rating decision, the Veteran 
was granted entitlement to service connection for degenerative 
arthritis of the lumbosacral spine, on the basis that service 
treatment records showed that he was treated for low back strains 
while on active duty, the October 2004 VA examination confirmed a 
diagnosis of a current lumbar spine disorder, and private 
treatment records indicated that he was treated for low back 
complaints after his release from service.  In a VA Form 21-4138, 
Statement in Support of Claim, received in April 2006, the 
Veteran indicated that he was diagnosed with a cervical spine 
disorder, to include nerve entrapment/impingement syndrome, which 
the RO construed as an informal claim for service connection for 
a cervical spine disorder.  An April 2007 VA Form 21-4138, 
Statement in Support of Claim, reflects the Veteran's contention 
that he intended to claim service connection for degenerative 
disc disease of the cervical spine with nerve 
entrapment/impingement syndrome, which he believes is related to 
the same in-service injury where he injured his low back.  

Significantly, the Veteran's service treatment records, from May 
1984 to March 1985, show findings of a history of right shoulder 
problems, and treatment for numbness and tingling in the right 
hand in median nerve distribution, significant loss of strength 
in the right hand, right shoulder pain localized to the 
acromioclavicular joint, left acromioclavicular joint slightly 
tender,  and diagnoses of possible soft tissue injury, possible 
carpal tunnel syndrome, slight left acromioclavicular joint 
strain, possible muscle strain trapezius muscle, and muscle 
strain and pain in the right shoulder.   Moreover, treatment for 
the right hand, shoulder, and trapezius muscle coincided with 
when he was treated for low back pain.  However, in a May 1984 
service treatment record, the Veteran denied any recent or past 
history of trauma or injury.  Further, in a December 1984 service 
treatment record, the Veteran was treated for low back and right 
shoulder pain, but denied a history of trauma.  

Notably, a February 1994 private treatment record indicates 
findings of flexion, extension, and rotation of the cervical 
spine limited by pain, and treatment for the right and left 
shoulders.  A November 1999 private treatment record shows 
complaints of pain between shoulder blades after sleeping on a 
couch.  A November 2004 VA electromyography consult report 
indicates normal findings, with no electrodiagnostic evidence for 
carpal tunnel syndrome.  A December 2005 VA cervical spine views 
report reveals moderate degree of neural foraminal narrowing on 
the right at C5 to C6 with remainder of exam unremarkable.  An 
August 2006 cervical MRI report reflects an impression of disc 
bulge at C4 to C5 level, and disc bulge with left paracentral 
protrusion at the C5 to C6 level with spinal canal stenosis and 
neural foraminal narrowing.  A VA November 2006 electrodiagnostic 
study indicates that the Veteran denied neck pain or radicular 
type pain in the arms, and had normal strength and normal muscle 
strength reflexes bilaterally.  The physician noted no clinical 
indication for C5 to T1 radiculopathy.  A December 2006 VA 
physician noted the Veteran had no cervical radiculopathy.  
Finally, VA treatment records, dated in December 2006 and March 
2007, show a diagnosis of neck pain with radiation to the left 
upper extremity, history of bulging disc.  

The Board notes that the Veteran testified in his November 2010 
Travel Board hearing that he was treated for his neck disorder in 
service, to include treatment for his shoulder and the middle of 
his upper back, and has experienced a neck disorder since his in-
service injury.  

Given the Veteran's competent and credible assertions that he has 
experienced a cervical spine disorder since his service related 
to an injury sustained while on active duty, along with private 
and VA treatment records confirming that he currently suffers 
from a cervical spine disorder, the Board finds that a VA 
examination is warranted to address the nature and etiology of 
his claimed cervical spine disorder, once action has been taken 
to ensure that all relevant and existing evidence has been added 
to the claims file.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the claims 
file all outstanding VA records.  During his hearing testimony, 
the Veteran indicated that he is receiving ongoing treatment for 
his cervical spine disorder from the Pittsburgh, Pennsylvania VA 
Medical Center (VAMC).  The claims file currently includes 
treatment records from the Pittsburgh VAMC, dated through 
September 2007, and from the Clarksburg, West Virginia VAMC, 
dated through October 2009.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO 
must obtain all outstanding medical records from the Pittsburgh 
VAMC, dated from September 2007 to the present, and from the 
Clarksburg VAMC, dated from October 2009 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Pittsburgh 
VAMC all outstanding medical records from 
September 2007 to the present, and from the 
Clarksburg VAMC all outstanding medical 
records from October 2009 to the present.  
The RO/AMC must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records and/or responses received should 
be associated with the claims file.  

2.  Thereafter, the RO should schedule the 
Veteran for a VA examination, with an 
appropriate examiner, to determine the nature 
and likely etiology of the claimed cervical 
spine disorder.  In conjunction with the 
examination, the examiner must review the 
entire claims file, including a complete copy 
of this remand.  

Based upon the claims file review, the 
Veteran's subjective reports, and the 
examination findings, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent or 
greater probability) that any current 
cervical spine disorder is due an event of 
his active service, to include injuring 
himself after falling down a foxhole while 
carrying heavy radio equipment.  The examiner 
should specifically comment on the existence 
of any relationship between a current 
cervical spine diagnosis and any nerve 
impingement and/or entrapment, and the 
documented shoulder and trapezius muscle 
strain in service. The examiner should set 
forth in the examination report all 
examination findings and the complete 
rationale for any conclusions reached.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claim for service connection.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran should be 
furnished a Supplemental Statement of the 
Case and provided an appropriate opportunity 
to respond before the case is returned to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  



